Citation Nr: 1017821	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  05-06 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE


Entitlement to service connection for hypertension, including 
as secondary to the service-connected diabetes mellitus Type 
II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston- Salem, North Carolina, which denied the benefit 
sought on appeal.

The claim was previously before the Board in April 2008 
wherein the denial below was upheld.  The Veteran appealed 
the continued denial of his claim for hypertension to the 
United States Court of Appeals for Veteran's Claim (Court).  
In November 2008, the Court vacated the April 2008 Board 
decision in accordance with the instructions set forth in the 
Joint Motion for Remand.  The claim was then returned to the 
Board.  It is now ready for appellate disposition.

Additional evidence was submitted to the Board after the 
November 2008 Court Order was issued.  The Veteran waived 
initial adjudication of the newly submitted evidence and as 
such, it was considered in preparation of the instant 
decision.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  Hypertension has been shown by a preponderance of the 
medical evidence to have been aggravated by the service-
connected diabetes mellitus Type II.




CONCLUSION OF LAW

The criteria for the establishment of service connection for 
hypertension as secondary to the service-connected diabetes 
mellitus Type II are met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he is entitled to service 
connection for hypertension.  Specifically, he contends the 
condition was aggravated by the service-connected diabetes 
mellitus Type II.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and cardiovascular-renal 
disease, including hypertension, becomes manifest to a degree 
of at least 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability, which is proximately due to, or the result 
of service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a non service-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  

At the outset, the Board notes the Veteran does not claim, 
and the record does not show, that he developed hypertension 
during service, or within a year of discharge from service.  
38 C.F.R. §§  3.303, 3.307, 3.309.  Notably, the service 
treatment records are wholly devoid of complaints, treatment, 
or diagnoses of hypertension, including the  April 1970 
separation examination.  Hypertension was not diagnosed until 
2003, some 33 years after his discharge from service and 
clearly outside the one-year presumptive period.  38 C.F.R. 
§§  3.307, 3.309.  

Thus, service connection is not warranted on either a direct 
or presumptive basis.  However, after careful consideration 
of all procurable and assembled data, and affording the 
Veteran all reasonable doubt, the Board finds that service 
connection is warranted for hypertension on a secondary 
causation basis.  38 C.F.R. § 3.310.

In this regard, service connection was granted for diabetes 
mellitus Type II in June 2003.  A 10 percent rating was made 
effective from May 2002.  Subsequently, a 20 percent rating 
has been in effect since December 2003.

As noted above, hypertension was first diagnosed in May 2003.  
Treatment notes from Halifax Regional Medical Center show the 
Veteran was hospitalized in May 2003 for complaints of light-
headedness, paresthesias, and neck and chest pain.  The 
Veteran's blood pressure was elevated.  Discharge diagnoses 
included hypertension.  Thereafter, records from Halifax 
Medical Specialists and Dr. GMM also confirmed the diagnosis 
in May 2003.  

A September 2003 statement from the Veteran's treating 
physician, Dr. GMM, noted that the Veteran had been diagnosed 
with diabetes mellitus, peripheral neuropathy and 
hypertension.  He opined that these problems were all related 
to the same dysmetabolic syndrome.  In December 2004, Dr. GMM 
indicated that hypertension, diabetes mellitus, and 
dislipidemia were typical of dysmetabolic syndrome.

In contrast, the June 2004 VA examiner opined that diabetes 
did not cause hypertension.  No rationale was provided and no 
opinion was rendered as to aggravation of hypertension by the 
diabetes mellitus, which clearly predated the claimed 
disorder.  

As noted in the Introduction, the Board previously denied the 
Veteran's claim for hypertension in April 2008.  The Court 
vacated this decision pursuant to instructions set forth in 
the November 2008 Joint Motion for Remand.  Notably, the 
Court found the Veteran's claim must be vacated and remanded 
to the Board to obtain another opinion as to whether the 
Veteran's hypertension was caused by or aggravated by his 
service-connected diabetes mellitus Type II.

Subsequent to the Court Order, the Veteran submitted to the 
Board, among other evidence, a February 2010 letter from Dr. 
GMM.  In this letter, Dr. GMM noted the Veteran had been a 
patient since 1997.  Dr. GMM further noted that the Veteran 
developed pre-diabetes in 1999 and in 2000 was diagnosed with 
mild Type II diabetes mellitus.  Dr. GMM indicated that in 
2000, the Veteran's blood pressure was in the normal range, 
below 120/80.  He opined that microvascular changes 
associated with the Veteran's diabetes led to significant 
endothelial dysfunction that contributed to the aggravation 
of his hypertension.  

Dr. GMM reasoned that since both conditions (hypertension and 
diabetes) were quite complex and the main problems associated 
with both is damage to the microcirculation and vascular 
impairment, it was his belief that the two conditions were 
connected.  Dr. GMM cited medical articles that supported a 
strong association between diabetes and hypertension.  Dr. 
GMM concluded that he could not argue that the Veteran's 
diabetes caused hypertension, but that it was at least as 
likely as not that his diabetes aggravated his hypertension. 

Based on the evidence delineated above, the Board finds that 
the preponderance of the evidence is in favor of a finding 
that hypertension was aggravated by the service-connected 
diabetes mellitus.  38 C.F.R. § 3.310.  The medical evidence 
clearly establishes that diabetes predated hypertension and 
that microvascular changes associated with the Veteran's 
diabetes led to significant endothelial dysfunction that 
contributed to the aggravation of his hypertension.  Id.  The 
rating activity will determine the baseline and current 
levels of severity under the Schedule for Rating Disabilities 
(38 C.F.R. Part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.

The claim is granted. 

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

The Board is satisfied that all necessary development 
pertaining to the claim on appeal has been properly 
undertaken.  The Board is confident in this assessment 
because the evidence as presently constituted is sufficient 
in establishing a full grant of the benefit sought on appeal 
by the Veteran.  Therefore, any outstanding development not 
already conducted by VA is without prejudice; hence, any 


deficiencies in the duties to notify and to assist constitute 
harmless error.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


ORDER

Entitlement to service connection for hypertension as 
secondary to the service-connected diabetes mellitus Type II, 
is granted subject to the controlling regulations governing 
monetary awards.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


